DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites limitation that the phosphodiester bonds “are not clustered within a
portion of each oligonucleotide”. It is not clear what “clustered” mean in relation to the bonds
and the metes and bounds of “portion of oligonucleotide” are not defined.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 30 and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 30 depends on claim 23 and adds the limitation that the oligonucleotide-lipid
complex is defined as population of liposomes. Such limitation redefines the same complex as a
liposome, therefore it does not further limit claim 23.
Claim 32 depends on claim 30, which defines oligonucleotide-lipid complex as a
population of liposomes, and adds a limitation of a population of the oligonucleotides
incorporated in a population of liposomes. Population of oligonucleotide-lipid complexes was already redefined as liposomes, therefore the oligonucleotides are already incorporated into
liposomes according to claim 30. Therefore claim 32 does not further limit claim 30.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 6, 8, 11-14, 19-27, 29-32, 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karras (US 2005/0074879, April 2005, cited from IDS) and in further view of Lopez-Berestein et al (WO 97/07784, March 1997, cited from IDS), Dale et al (US 6015886, January 2000, cited from IDS), Kiani et al (US 2005/0186264, August 2005, cited from IDS), Esau et al (US 2007/0049547, March 2007, cited from IDS), Linsley et al (WO 2005/031002, April 2005, cited from IDS) and Khvorova et al (US 2005/0255487, November 2005, cited from IDS).
Karras teaches methods of treatment of breast cancer or rheumatoid arthritis (see Abstract, paragraph [0021]) by administering populations of antisense oligonucleotides targeting STAT3 for inhibition of STAT3 (see Abstract). One of such oligonucleotides is of SEQ ID NO: 217 (see Table 13 on page 35), 20 nucleotides long, last 18 nucleotides 100% identical to instant SEQ ID NO: 4 and comprises phosphorothioate linkages. Karras teaches that the treatment can be administered to a human intravenously (see paragraphs [0173, 0186]) and in combination with other treatment such as chemotherapy (see paragraph [0189]). Further Karras teaches that oligonucleotides of the invention can be 5 to 50 nucleotides long (see paragraph [0040]) and the oligonucleotides can also be double stranded RNAs, siRNAs (see paragraph [0042]). Further Karras teaches that oligonucleotides can be formulated into liposomes comprising neutral lipids (see paragraph [0176]).
Karras does not teach that antisense oligonucleotides comprise 50-80% P-ethoxy bonds in combination with regular phosphodiester bonds of 20-50%, or SEQ ID NOs: 1 or 3, or formulation with neutral phospholipids such as phosphatidylcholines and dioleoylphosphatidyl cholines, with molar ratio of phospholipids and oligonucleotides of 5:1, or liposomes 5 microns in diameter.
Lopez-Berestein et al teach an improved delivery system for antisense oligonucleotides
comprisinga liposome consisting essentially of neutral phospholipids and antisense oligonucleotide comprising P-ethoxy bonds (see Abstract). Such neutral phospholipids can be
phosphatidylcholines and dioleoylphosphatiyl cholines, with molar ratio of phospholipid to
oligonucleotide between 5:1 and 100:1 (see lines 1-10 on page 3).
Dale et al teach that P-ethoxy linkages in antisense oligonucleotides are superior to
phosphorothioate linkages in nuclease resistance and stability (see lines 40-55 in column 5).
Dale et al teach a compound with P-ethoxy linkages in combination with phosphodiester
linkage providing antisense inhibition (see compound 3 in Example 2), such compound
comprising less than 80% of P-ethoxy linkages. Dale et al teach that compounds of the invention can have from 1 to 59 linkages, from which about 50% can be P-ethoxy (see bridging
paragraph between columns 6 and 7).
Kiani et al teach a method of providing liposomes optimized for delivery to a particular
tissue (see Abstract). Kiani et al teach that diameter of liposome is a characteristic to be
considered during optimization (see paragraph [0062]).
Esau et al teach that one method to design optimized or enhanced antisense
compounds involves each nucleoside of the selected sequence being scrutinized for possible
enhancing modifications, including internucleoside linkages (see paragraph [0146]).
Linsley et al teach siRNA targeting STAT3 with one strand of SEQ ID NO: 1104 (see Table
IIIC on page 205), which first 18 nucleotides are 100% complementary to instant SEQ ID NO: 1.
lt is inherent that the siRNA comprises complementary strand, which fully comprises instant
SEQ ID NO: 1.
Khvorova et al teach siRNA with sense strand of SEQ ID NO: 1165072 (see sequence
listing), which first 18 nucleotides are 100% complementary to instant SEQ ID NO: 3. It is
inherent that the siRNA comprises complementary strand, which fully comprises instant SEQ ID
NO: 3.
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to modify antisense oligonucleotide to STAT3 taught by
Karras, or oligonucleotide taught by Linsley et al, or oligonucleotide taught by Khvorova et al
with P-ethoxy linkages as taught by Dale et al and deliver them according to teachings of Lopez-
Berestein et al for treatment of cancer or rheumatoid arthritis as taught by Karras. One of the ordinary skill in the art would be motivated to do so, because Dale et al teach that P-ethoxy modifications are superior to others to provide stability to the oligonucleotide and Lopez-Berestein et al teach successful delivery vehicles for such modified oligonucleotides. Further, it would have been obvious to optimize liposome delivery vehicle size based on teachings of Kiani et al, who suggests that diameter of liposome is an optimizable characteristic. Further, it would have been obvious to optimize the length and locations/numbers of P-ethoxy linkages and phosphodiester linkages in modified oligonucleotides according to teachings of Dale et al and Esau et al. One of the ordinary skill in the art would be motivated to do so, because Dale et al provide an example of such modified oligonucleotide and Esau et al suggests optimization of modified oligonucleotide by each nucleotide.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8, 11-14, 19-27, 29-32, 38-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 11,041,153. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘153 recite methods of treating cancer or autoimmune disease by administering the same modified antisense oligonucleotides as in instant claims.
Claims 1-3, 5, 6, 8, 11-14, 19-27, 29-32, 38-43 are rejected on the ground of nonstatutory double patenting as being unpatentable overclaims 1-29 of U.S. Patent No. 9,744,187 in view of Karras, above, Linsley et al, above, and Khvorova et al, above. Claims of ‘187 recite methods of treatment of cancer or autoimmune disease by administering populations of oligonucleotides with P-ethoxy modifications same as in instant claims. ‘187 does not teach such oligonucleotides targeting STAT3. Karras, Linsley et al and Khvorova et al teach oligonucleotides targeting STAT3. It would have been obvious to modify oligonucleotides taught by Karras, Linsley et al and Khvorova et al according to teachings of ‘187 to improve their stability, arriving at instant invention.

Claims 1-3, 5, 6, 8, 11-14, 19-27, 29-32, 38-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,335,428 in view of Karras, above, Linsley et al, above, and Khvorova et al, above. Claims of ‘428 recite methods of treatment of cancer or autoimmune disease by administering populations of oligonucleotides with P-ethoxy modifications same as in instant claims. ‘428 does not teach such oligonucleotides targeting STAT3. Karras, Linsley et al and Khvorova et al teach oligonucleotides targeting STAT3. It would have been obvious to modify oligonucleotides taught by Karras, Linsley et al and Khvorova et al according to teachings of ‘428 to improve their
stability, arriving at instant invention.

Claims 1-3, 5, 6, 8, 11-14, 19-27, 29-32, 38-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,898,506 in view of Karras, above, Linsley et al, above, and Khvorova et al, above. Claims of ‘506 recite methods of treatment of cancer or autoimmune disease by administering populations of oligonucleotides with P-ethoxy modifications same as in instant claims. ‘506 does not teach such oligonucleotides targeting STAT3. Karras, Linsley et al and Khvorova et al teach oligonucleotides targeting STAT3. It would have been obvious to modify oligonucleotides taught by Karras, Linsley et al and Khvorova et al according to teachings of ‘506 to improve their
stability, arriving at instant invention.

Claims 1-3, 5, 6, 8, 11-14, 19-27, 29-32, 38-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 14, 23-26, 28-32, 34-39, 41, 43, 45-48, 51-53 of copending Application No. 17/127,664 in view of Karras, above, Linsley et al, above, and Khvorova et al, above. Claims of ‘664 recite methods of treatment of cancer or autoimmune disease by administering populations of oligonucleotides with P-ethoxy modifications same as in instant claims. ‘664 does not teach such oligonucleotides targeting STAT3. Karras, Linsley et al and Khvorova et al teach oligonucleotides targeting STAT3. It would have been obvious to modify oligonucleotides taught by Karras, Linsley et al and Khvorova et al according to teachings of ‘664 to improve their stability, arriving at instant invention.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635